DETAILED ACTION
	This Office Action is in response to the amendment filed on May 11, 2022. Claim 1 is presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walters, Reg. No. 35,731 on May 18, 2022.

The application has been amended as follows: 

Claim 1, lines 39 - 40, the words “the following two guidelines” have been changed to --two following guidelines--

Claim 1, line 45, the words “distirbuted” have been changed to --distributed--

Claim 1, line 47, the words “the longer engine shaft” have been changed to --a longer engine shaft--

Response to Amendment
The amendment filed on May 11, 2022 has been entered and considered by the examiner. Based on the amendment to the claims, as well as the Examiner’s Amendment, to overcome the objections to the claims as well as the 112 issues, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of Nada (EP2733315 A2) discloses a cross-section of a gas turbine with high pressure air from a compressor, with Epstein (“Millimeter-Scale, Micro-Electro-Mechanical Systems Gas Turbine Engines”) discloses the pressure ratio of a compressor, as well as compressor aerodynamic design, along with computational fluid dynamics (CFD) simulation, Griffiths (“Measurements of the Flow Field in a Modern Gas Turbine Combustor”) discloses designing and manufacturing a facility to produce an accurate simulation of a flow field within a gas turbine combustor and simulating the flow field from a pre-diffuser inlet to the exit of a combustor, inner and outer annulus, static pressure distribution, a maximum inlet Mach number of 0.15 (velocity of 51 m/s) from the facility and an inlet Mach number of 0.12 with a tolerance of (0.4%).
However, none of the references taken either alone or in combination with the prior art of record discloses an aerodynamic design method of a small size gas turbine central section, comprising:
“Step 1: checking to confirm if a compressor outlet air meets a demand specified by a central section; 
At this stage, a compressor's discharged air must meet a demand of direction and speed;
In details, speed must be in a range of 0.2 M-0.4 M and a flow angle is recommended not having an inclination of more than 5 degrees in an axial direction; 
Step 5: estimating a combustor inner and outer liner diameters; 
Here based on determined information from the inner casing diameter, the outer casing diameter, the combustor dome height and the combustor length, the combustor is positioned by satisfying both following conditions:
a ratio of combustor's cross-sectional area to the reference area and a ratio of an outer annulus area to an inner annulus area must be in ranges from 0.6 to 0.8 and from 1.5 to 2.0, respectively; and
Step 7: estimating a dump gap; 
The dump gap is calculated by a ratio to a last compressor stator's height and has values from 1.5 to 4.0 times;
A longer dump gap, a higher chance the discharged air flow is distributed properly into the outer annulus channel, the inner annulus channel and the dome surface;
However, the longer dump gap also means a longer engine shaft, which affects negatively to an engine's rotordynamic properties; 
therefore, a ratio of dump gap to last stator's height will be chosen by balancing an aerodynamic factor and mechanical factors and a ratio of dump gap to last stator’s height depends on specific cases”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 18, 2022